REASON FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The Applicant arguments are persuasive. The double patenting rejection are withdrawn.
The closest prior art on record Handtmann et al (US 2016/0182119 A1) fails to teach the particular configuration of the high-frequency circuit comprising an antenna terminal and a plurality of elastic wave filters with a common terminal connecting the filters wherein a first impedance matching element is connected between the antenna terminal and the common terminal and an antenna-terminal-side terminal among an input terminal and an output terminal of the one of the plurality of elastic wave filters is connected to the common terminal via the second impedance matching element, which is connected to the antenna-terminal-side terminal and the common terminal, and is connected to the at least one parallel resonator.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478